                                                                                         FILED
                                                                                2019 Jan-31 AM 09:50
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ALABAMA
                                MIDDLE DIVISION

MICHAEL TOWNSEL, et al                        )
                                              )
        Plaintiff,                            )
                                              )
v.                                            )     4:17-CV-00516 - LCB-JEO
                                              )
KIM THOMAS, et al.,                           )
                                              )
        Defendants.                           )

                             DEFENDANTS’ RESPONSE

        In response to Plaintiff’s Memorandum in Support of Plaintiff’s Joint Motion

to Compel Documents and Testimony Relating to Defendant Grant Culliver and for

Leave to Reopen Deposition of Defendant Jefferson Dunn (“Plaintiff’s Motion”),

Defendants state as follows:

                                   REDACTED

                                       Respectfully submitted,



                                       /s/ Robert F. Northcutt
                                       ROBERT F. NORTHCUTT (ASB-9358-T79R)
                                       W. ALLEN SHEEHAN (ASB-7274-L69S)
                                       C. RICHARD HILL (ASB-0773-L72C)
                                       Counsel for Defendants

CAPELL & HOWARD, P.C.
Post Office Box 2069
Montgomery, AL 36102-2069

                                          1
4831-3694-7590.v1
Email: bob.northcutt@chlaw.com
       allen.sheehan@chlaw.com
       rick.hill@chlaw.com

                                        /s/ Bart G. Harmon
                                        Bart G. Harmon (ASB-4157-R61B)
                                        Counsel for Defendants

Alabama Department of Corrections
Legal Division
PO Box 301501
Montgomery, AL 36130-1501
Bart.Harmon@doc.alabama.gov




                           CERTIFICATE OF SERVICE

       I hereby certify that on this 30th day of January 2019 I electronically filed the
foregoing with the Clerk of Court using the CM/ECF system, which will send
notification of such filing to all counsel of record as follows:

Russell Rourke Ainsworth
Ruth Zemel Brown
Theresa Kleinhaus
Sarah Grady
Roshan Bala Keen
Rachel Brady
Megan C. Pierce
LOEVY & LOEVY
311 N. Aberdeen Third Floor
Chicago, IL 60607

Henry F. Sherrod, III
HENRY F. SHERROD, III, P.C.
119 South Court Street
P.O. Box 606
Florence, AL 35631-0606


                                           2
/s/ Robert F. Northcutt
Of Counsel




  3
